DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-12 objected to because of the following informalities: 
In claim 9, “wherein the slope of lift coefficient curve of said blades in the first AoA range .100-.110/deg” should be corrected to “wherein the slope of lift coefficient curve of said blades is in the first AoA range of .100-.110/deg”.
In claim 10, “wherein the slope of lift coefficient curve of said blades in the first AoA range .100-.110/deg” should be corrected to “wherein the slope of lift coefficient curve of said blades is in the first AoA range of .100-.110/deg”.
In claim 11, “wherein the slope of lift coefficient curve of said blades in the first AoA range .100-.110/deg” should be corrected to “wherein the slope of lift coefficient curve of said blades is in the first AoA range of .110-.130/deg”.
In claim 9, “wherein the slope of lift coefficient curve of said blades in the first AoA range .100-.110/deg” should be corrected to “wherein the slope of lift coefficient curve of said blades is in the first AoA range of .110-.130/deg”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a rotor tilt mechanism in claim 1 and blade pitching mechanism in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner finds a linkage (paragraph [0091] as the corresponding structure for the claimed rotor tilt mechanism. The examiner finds a controllable pitch propeller, a swashplate and a ground adjustable rotor (paragraph [0088]) as the corresponding structure for the claimed blade pitching mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a plurality of airfoil blades, each of the plurality of airfoil blades comprising: a first angle of attack (AoA) range, said first AoA range having a minimum angle of −5 deg, said first AoA range having a maximum angle of 5 deg; a second AoA range, said second AoA range from 8 deg to 10 deg; and wherein the slope of the lift coefficient curve of said blades in the second AoA range is in the range of 0.10 to 0.90 times the slope of the lift coefficient curve of said blades in the first AoA range”.
Claim 1 attempts to define a plurality of airfoil blades in terms of the lift coefficient curve with respect to the angle of attack (AoA) ranges, i.e., a function of the blade or desired result of the blade. 
While there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. (MPEP 2163 I.A. Original Claims). An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (MPEP 2163.03 V. ORIGINAL CLAIM NOT SUFFICIENTLY DESCRIBED).
In general, the lift coefficient varies with the fluid characteristics and geometry and material property of the airfoil. Especially, the geometry of airfoil plays an essential role in the lift coefficient. While the original disclosure teaches a very large number and broad ranges of the geometry, the disclosure failed to teach any specific geometry or geometric attribute of the blade to create the claimed lift coefficient behavior. Therefore, the claimed blade, providing the claimed lift coefficient curve, is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 2-12 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 11.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites “a plurality of airfoil blades, each of the plurality of airfoil blades comprising: a first angle of attack (AoA) range, said first AoA range having a minimum angle of −5 deg, said first AoA range having a maximum angle of 5 deg; a second AoA range, said second AoA range from 8 deg to 10 deg; and wherein the slope of the lift coefficient curve of said blades in the second AoA range is in the range of 0.10 to 0.90 times the slope of the lift coefficient curve of said blades in the first AoA range”.
Claim 1 attempts to define a plurality of airfoil blades in terms of the lift coefficient with respect to the angle of attack (AoA) ranges, i.e., a function of the blade or desired result of the blade. 
The claimed invention is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement:
(A) The breadth of the claims;
The breadth of the claim is broad as the entire scope of the claim includes all shapes of the blade capable of providing the claimed lift coefficient curve. Such a broad scope may also include blades that have not yet been conceived by the mankind yet. The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” (See MPEP 2164.08). 

(B) The nature of the invention, (D) the level of one of ordinary skill in the art and (E) level of predictability in the art
The nature of the invention deals with a rotor blade capable of providing a particular lift coefficient curve. While the lift coefficient varies with the geometry and material property of the blade, the fluid behavior renders the lift coefficient unpredictable. There is no clear teaching in the art to predict the design of the blade based on given lift coefficient of the blade other than performing numerous simulations and testing. 

(F) The amount of direction provided by the inventor and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The disclosure does not specify an embodiment of the rotor blade capable of providing the claimed lift coefficient curve. While paragraphs [00108]-[00119] of the specification teaches an iterative design method iteratively modeling until the output performance parameters converges to a performance threshold, the disclosure does not teach that the claimed blade is obtained by this method. Furthermore, the iterative method taught in the disclosure is no different than ‘trial and error’ method as there is no specific teaching or guidance on how to vary the geometric parameters to achieve the desired lift coefficient curve. As there are limitless possibilities in design of the blade geometry, such iterative method does not enable one of ordinary skill in guiding to the blade design capable of providing the claimed lift coefficient curve because of the amount of resources and number of possible iterations. Furthermore, even when all possible geometries have been evaluated in the iterative process, there is also a reasonable doubt that it may not successfully provide the claimed lift coefficient curve if there is no geometry that can achieve the claimed lift coefficient curve.

Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1 is not enabled.

Claims 2-12 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “a plurality of airfoil blades, each of the plurality of airfoil blades comprising: a first angle of attack (AoA) range, said first AoA range having a minimum angle of −5 deg, said first AoA range having a maximum angle of 5 deg; a second AoA range, said second AoA range from 8 deg to 10 deg; and wherein the slope of the lift coefficient curve of said blades in the second AoA range is in the range of 0.10 to 0.90 times the slope of the lift coefficient curve of said blades in the first AoA range”.
Claim 1 attempts to define a plurality of airfoil blades in terms of the lift coefficient with respect to the angle of attack (AoA) ranges without actual structure affecting the lift coefficient, i.e., a result obtained without well-defined boundaries of the invention. One of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim. Therefore, claim 1 lacks definiteness. 
Claims 2-12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1 contains allowable subject matter “a first angle of attack (AoA) range, said first AoA range having a minimum angle of −5 deg, said first AoA range having a maximum angle of 5 deg; a second AoA range, said second AoA range from 8 deg to 10 deg; and wherein the slope of the lift coefficient curve of said blades in the second AoA range is in the range of 0.10 to 0.90 times the slope of the lift coefficient curve of said blades in the first AoA range”.
In a close prior art, Wechsler (U.S. Patent No. 5,381,985) teaches a rotor for a til-rotor aircraft, the rotor defining a disc plane, the rotor comprising: a plurality of airfoil blades (28; figure 2); a rotor tilt mechanism, the rotor tilt mechanism configured to transform the rotor between: a forward configuration, wherein each of the plurality of airfoil blades operates in the first AoA range and the disc plane is parallel to a pitch-yaw plane of the tilt-rotor aircraft; and a hover configuration, wherein each of the plurality airfoil blades operates in the second AoA range and the disc plane intersects the pitch-yaw plane (tilting the wing from a horizontal position in cruise to a vertical position in hover; column 1, line 15-20).
In another close prior art, Brocklehurst (U.S. Patent No. 5,174,721) discloses a rotor for a tilt-rotor aircraft, the rotor defining a disc plane, the rotor comprising:  a plurality of airfoil blades (11; figure 4), a first angle of attack (AoA) range, said first AoA range having a minimum angle of −5 deg, said first AoA range having a maximum angle of 5 deg (see annotated figure 5 below); a second AoA range; wherein the slope of the lift coefficient curve of said blades in the second AoA range is less than the slope in the first AoA range (see annotated figure 5 below).

    PNG
    media_image1.png
    854
    642
    media_image1.png
    Greyscale

However, Brocklehurst’s second AoA range is in about 10-15 degrees unlike the claimed invention of 8-10 degrees and Brocklehurst also fails to teach the slope of the lift coefficient curve of said blades in the second AoA range is in the range of 0.10 to 0.90 times the slope of the lift coefficient curve of said blades in the first AoA range
No relevant prior art of record sufficiently teaches “a first angle of attack (AoA) range, said first AoA range having a minimum angle of −5 deg, said first AoA range having a maximum angle of 5 deg; a second AoA range, said second AoA range from 8 deg to 10 deg; and wherein the slope of the lift coefficient curve of said blades in the second AoA range is in the range of 0.10 to 0.90 times the slope of the lift coefficient curve of said blades in the first AoA range” and therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of record to create the claimed invention.

Claims 2-12 also contain allowable subject matter by their dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agnihotri (U.S. Patent No. 8,016,566) teaches a lift coefficient vs. angle of attack curve of a blade.
Bevirt (U.S. Pre-Grant Publication No. 2020/0148347) teaches a tilt mechanism for a rotor craft having a hover configuration and a forward configuration.
Brown (U.S. Patent No. 6,655,631) teaches a tilt mechanism for a rotor craft having a hover configuration and a forward configuration.
Quenzler (U.S. Patent No. 3,089,666) also teaches a tilt mechanism for a rotor craft. 
Builta (U.S. Patent No. 9,851,723) also teaches a tilt mechanism for a rotor craft.
Yang (U.S. Pre-Grant Publication No. 2020/0001995) teaches a lift coefficient vs. angle of attack curve of a blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745